DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawing as filed on 08/28/2019 has been considered and accepted.

Allowable Subject Matter

Claims 1-5, 7-8, 10-11, 13-18 & 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims 1 & 15 are allowable for the same reasons as discussed in the previous office action as mailed on 04/13/2022.
Claims 2-5 & 7 are allowable as being dependent on claim 1.
Claims 16-18 & 20 are allowable as being dependent on claim 15.
The amendment of independent claim 8 overcomes the previous rejections of the prior art and no further rejection was found in a search of the prior art. Specifically, by requiring a method for stable photodiode biasing having the reference voltage being adjusted based on a received offset bias, and the received offset bias based on the first voltage in combination with the other limitations of claim 8 was not found in the prior art.
Claims 10-11, 13 & 14 are allowable as being dependent on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843